Citation Nr: 0509844	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  00-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased disability rating for asthma, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
August 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1999 rating decision rendered by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In October 2000, the veteran testified at a hearing before an 
RO hearing officer.  A transcript of the hearing is 
associated with the claims folder.


FINDINGS OF FACT

1.  On pulmonary function testing (PFT), the veteran's Forced 
Expiratory Volume in one second (FEV-1) has not been worse 
than 40 percent of predicted and the ratio of FEV-1 over 
Forced Vital Capacity (FVC) has not been worse than 40 
percent of predicted.  

2.  The veteran has not had more than one asthma attack per 
week with episodes of respiratory failure or daily use of 
systemic (oral or parenteral) corticosteroids or immuno-
suppressive medications.  


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 60 percent for 
bronchial asthma is not established.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 
6602 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  
However, the Court also stated that the failure to provide to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letters dated in May 2002 and May 2005.  Although the RO did 
not specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide 
the RO with the information necessary for the RO to obtain 
such evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim has been obtained and the veteran has been 
afforded several VA examinations.  Neither the veteran nor 
his representative has identified any additional evidence 
that could be obtained to substantiate his claims, nor has 
either requested that the Board remand for further 
development of this claim.  

Following compliance with the notice and duty to assist 
requirements of the VCAA and the implementing regulations, 
the RO readjudicated the veteran's claim on a de novo basis 
in January 2005.  Therefore, the Board is of the opinion that 
any deficiencies in the development and consideration of this 
claim by the RO are not of sufficient significance to warrant 
another remand and further delay of the appellate process.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran filed the current claim for an increased 
evaluation in October 1997.  He was afforded a VA 
compensation and pension examination in September 1998.  He 
reported that his symptoms were worse in the summer, but 
continued in a milder form the remainder of the year.  There 
were no particular circumstances which seemed to elicit his 
complaints except for the pollen season.  He was on 
theophylline daily and Proventil.  He reported that he had 
required emergency treatment once or twice per year, but had 
not been hospitalized.  On clinical evaluation, chest 
expansion was normal and symmetric.  The lungs were clear to 
percussion and auscultation.  There was no dyspnea, wheezing, 
or cough.  The diagnosis was bronchial asthma of moderately 
long duration, usually seasonal, stable, moderate.

In November 1998, the veteran underwent allergy testing.  He 
responded positively to all allergens tested.

A May 1999 VA examination report notes that the veteran's 
major problem was asthma.  The veteran reported that his 
asthma was worsening.  He took 2 puffs of his Proventil 
inhaler daily.  His asthma was worse during allergy season.  
There was no history of overnight hospital stays during the 
past two years; however, he reported that he did go to the 
emergency room once for shortness of breath in 1998.  He 
reported getting short of breath walking one block and 
walking up 10 stairs.  His shortness of breath also woke him 
up from sleep three times per week.  

In September 1999, the veteran underwent VA pulmonary 
function testing (PFT).  His pre-bronchodilator FEV-1 was 
noted to be 58 percent of predicted value and the ratio of 
FEV-1/FVC was noted to be 95 percent of the predicted value.
His post-bronchodilator FEV-1 was noted to be 74 percent of 
predicted value and his FEV-1/FVC was noted to be 104 percent 
of the predicted value.  

A subsequent treatment note dated in October 1999 notes that 
forced expiration demonstrated a moderate obstructive 
ventilary defect with an immediate response to aerosolized 
bronchodilators.  Spirograms were only 61 percent of 
predicted FVC, suggesting a mild to moderate restrictive 
ventilatory defect.  Lung volumes by plethysmography showed 
no abnormality.  Single breath CO diffusion capacity was 
normal.  Flow volume loops revealed a normal pattern.  The 
veteran received VA medical treatment later that month.  At 
that time, he denied any shortness of breath, fevers, chills, 
coughs, or chest pain.  The impression was reversible airway 
disease, induced by allegories.  It was noted that the 
veteran was currently asymptomatic.  His Proventil metered 
dose was renewed.  

A February 2000 statement from Dr. Mark Allan Lamos, a 
private physician, indicates that the veteran had experienced 
asthma for the entire period that he had known him.  He 
required daily treatment to perform normal activity.  He got 
worse symptoms with any respiratory infection.  He used 
inhalers and oral medication to minimize his symptoms.  His 
medication included Accolade, Flovent, and Serevent.  He was 
seen every 2 to 3 months for evaluation and treatment.  It 
was felt that his asthma was a daily problem and should be 
considered chronic.  

The report of a February 2000 private PFT shows that the 
veteran's pre-bronchodilator FEV-1 was 79 percent of 
predicted value and his FEV-1/FVC was 83 percent of the 
predicted value.  His post-bronchodilator FEV-1 was 74 
percent of predicted value and his FEV-1/FVC was 82 percent 
of the predicted value.  It was noted that there was no 
significant response to bronchodilator treatment.  

At his October 2000 personal hearing, the veteran reported 
that he was saw a doctor twice a week for allergy shots and 
that he discussed his asthma during these visits.  He 
reported that he missed work 13 times during the past 12 
months due to his asthma.  

A November 2000 treatment record from Dr. Lamos indicates 
that the veteran took medication on a daily basis.  He had 
variable shortness of breath and wheezing depending on his 
activity levels and symptoms.  Over the past 4 months, the 
veteran had no severe exacerbations that put him in an 
emergency room.  It was further noted that he managed his 
medicines without difficulty and remained without significant 
symptoms.  

A subsequent December 2000 treatment record from Dr. Lamos 
indicates that the veteran continued to be asymptomatic on 
his current medication.  He had bilateral breath sounds with 
no rales, rhonchi, or wheezing.  

The veteran was afforded a VA compensation and pension 
examination in March 2001.  He complained of daily episodes 
of wheezing and chest tightness with "a lot of shortness of 
breath, especially with walking."  His Proventil inhaler 
helped his symptoms.  He continued to maintain his job and 
function without significant difficulty.  He denied fevers, 
night sweats, or hemoptysis.  When it got cold, his asthma 
symptoms usually increased.  The examiner noted that the 
veteran was in no apparent distress.  His lungs were clear to 
auscultation.  There was no wheezing, rales, or rhonchi.  His 
inspiration/expiratory ratio appeared to be within normal 
limits.  

The report of a May 2001 VA PFT indicates that the veteran 
had a pre-bronchodilator FEV-1 that was 45 percent of 
predicted value with a FEV-1/FVC of 79 percent of the 
predicted value.  His post-bronchodilator FEV-1 was noted to 
be 68 percent of predicted value and his FEV-1/FVC was noted 
to be 83 percent of the predicted value.  A June 2001 
addendum to this testing indicates that the veteran's forced 
expiration demonstrated no obstructive ventilary defect with 
an immediate response to aerosolized bronchodilators.  
Spirograms were only 43 percent of predicted FVC suggesting a 
severe restrictive ventilatory defect.  However, it was noted 
that the quality of spirometry was poor because of 
inconsistent effort.  Lung volumes by plethysmography showed 
a reduced TLC indicating restriction.  Flow volume loops 
revealed a normal pattern.  The current findings, when 
compared with prior PFT in September 1999, showed a worsening 
of the veteran's condition.  

A June 2002 VA treatment record shows that the veteran 
reported for a refill of his Fluticasone and Salmeterol 
inhalers.  

The veteran underwent additional PFTs in September 2003.  At 
that time, his pre-bronchodilator FEV-1 was 76 percent of 
predicted value and his FEV-1/FVC was 73 percent of the 
predicted value.  His post-bronchodilator FEV-1 was 82 
percent of predicted value and his FEV-1/FVC was 78 percent 
of the predicted value.  It was noted that these findings 
represented improvement over testing in September 1999.  

The veteran was afforded a VA compensation and pension 
examination in September 2004.  He had been taking medication 
since 1985 and reported periodic emergency room treatment 
during asthma attacks.  His last visit to an emergency room 
was eight months ago.  He was taking Salmeterol, Flovent, 
Singular, and Benadryl.  On clinical examination, the veteran 
appeared "very very comfortable."   There was no evidence 
of wheezing or shortness of breath.  Examination of his 
chest, on inspection, palpation, and percussion, revealed a 
normal chest bilaterally.  There was no evidence of 
kyphoscoliosis or any kind of pectus excavatum.  On 
auscultation, the veteran had good breath sounds bilaterally 
and there was no evidence of wheezing, rales, or rhonchi.  
The diagnosis was bronchial asthma with a history of frequent 
acute attacks.  The last attack was eight months ago, but the 
veteran was mostly symptom free with medication.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2004).

A 10 percent rating will be assigned for bronchial asthma 
manifested by FEV-1 of 71- to 80-percent of predicted, a 
ratio of FEV-1/FVC of 71- to 80 percent of predicted, or if 
intermittent inhalational or oral bronchodilator therapy is 
required.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).

A 30 percent rating will be assigned for bronchial asthma 
with an FEV-1 of 56- to 70 percent of predicted, FEV-1/FVC of 
56 to 70 percent of predicted, where daily inhalational or 
oral bronchodilator therapy is required, or where 
inhalational anti-inflammatory medication is required.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (2004).

A rating of 60 percent is appropriate for bronchial asthma 
with an FEV-1 of 40 to 55 percent of predicted; FEV-1/FVC of 
40 to 55 percent of predicted; where at least monthly visits 
to a physician are required for exacerbations; or where 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are required.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2004).

The next higher rating of 100 percent is warranted with an 
FEV-1 less than 40 percent of predicted; FEV-1/FVC less than 
40 percent; more than one attack per week with episodes of 
respiratory failure; or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2004).

Analysis

The findings on the pulmonary function tests (PFTs) in 
September 2004 do not show that the veteran's asthma is 
manifested by FEV-1 of less than 40 percent of predicted or 
FEV-1/FVC of less than 40 percent of predicted.  This is 
consistent with earlier PFTs that do not show either FEV-1 or 
FEV-1/FVC of less than 40 percent of predicted.  

Similarly, the evidence does not show that the veteran's 
asthma is manifested by more than one attack per week with 
episodes of respiratory failure.  As noted during the recent 
September 2004 examination, the veteran was very comfortable 
and his last attack was eight months ago.  

While the veteran has been prescribed systemic 
corticosteroids in the past in the form of Fluticasone 
inhalers, nothing in the medical evidence, to include 
extensive treatment records, shows that the veteran's 
disability requires daily use of systemic high dose 
corticosteroids or immuno-suppressive medications.  

Based on the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an increased rating for bronchial asthma is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


